By the Court—
Gilbert, J.
We think the order appealed from was erroneous. The order for temporary alimony was superseded "by the judgment. That is the rule in respect to all orders made upon interlocutory applications. Thus an injunction which has been granted upon an interlocutory application is superseded by the decree made at the hearing of the cause. (Dan. Ch. Pr., 4th Am. ed., 1679.) The same rule has been applied to suits for divorce. (Longfellow v. Longfellow, Clark’s Ch. R., 344; Stanford v. Stanford, 1 Edw., 317; Moncrief v. Moncrief, 15 Abb. Pr., 187; Germond v. Germond, 1 Paige, 83; 1 Phill. Ecc., 203; Poynter, M. & D., 249, et seq.) The judgment concludes the parties on the subject of alimony, as well as other matters involved in the suit. If the husband ought to pay future alimony, a clause to that effect should be inserted in the judgment. If the judgment contain no such direction, and reasons exist for the continuance of temporary alimony pending an appeal from the judgment, a fresh application in some form should be made. It will be time enough to lay down a rule governing proceedings in such a case when the case arises. For the present it is sufficient to say that an interlocutory order for the payment of temporary alimony is not operative aftei judgment.
Order reversed, with costs.